           Case 2:19-cv-00073-SMJ                  ECF No. 50        filed 07/17/20        PageID.1512 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                  for the_                                          U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
SOUTH HILL MARKET, a Washington entity; GEDION                                                                  Jul 17, 2020
 TEKLEMARIAM TESFA, an individual; and OGBAI                                                                       SEAN F. MCAVOY, CLERK
     GEBREMICHAEL TESFU, an individual,                              )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-cv-00073-SMJ
     UNITED STATES and U.S. DEPARTMENT OF                            )
             AGRICULTURE (USDA),                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendants’ Motion for Summary Judgment (ECF No. 26) is GRANTED.
’
              Judgment is entered in favor of Defendants.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             SALVADOR MENDOZA, JR.                                           on a motion for
      Summary Judgment (ECF No. 26)


Date: 07/17/2020                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
